Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendments to the specification filed on 02/17/2021 overcome the previously cited objections, and thus the objections are withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruel (US 4508056 A) in view of Kikuchi (JP 2015067856 A).
Regarding claim 1, Bruel teaches a substrate stage comprising a plate (base) (col 4 line 59-64; Fig. 3 – 2) on a shaft (col 5 line 4-10; Fig. 3 – 4) with a horizontal mover (see annotated Fig. 3) attached to the plate (base) at both ends (provided in) and capable of longitudinal displacement of a substrate in a horizontal direction (col 4 line 59-68, col 5 line 1-4; Fig. 3). Bruel fails to explicitly teach a processing container; however, Bruel does teach the use of the invention for ion implantation or deposition (col 1 line 6-18). Kikuchi teaches a vacuum (processing) chamber surrounding a substrate holder with a ceiling wall, side wall, and bottom wall (para 0020, 0028; Fig. 7 – 101). Because Kikuchi teaches that such processing chambers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the process chamber of Kikuchi to the substrate stage of Bruel with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in 
Annotated Fig. 3 (Bruel)

    PNG
    media_image1.png
    689
    450
    media_image1.png
    Greyscale

Regarding claim 2, Bruel teaches the horizontal mover includes a rod (guide) (Fig. 3 – 34) fixed to the base (Fig. 3 – 2) at both ends thereof (col 4 line 59-64; Fig. 3 – 34a, 34b). Bruel also teaches a support (moving portion) (Fig. 3 – 8) movable in a longitudinal direction of the guide with respect to the guide (col 4 line 59-68, col 5 line 1-4; Fig. 2 – 8, 8a).
Regarding claim 7, Bruel teaches the support (moving portion) (Fig. 3 - 8) is translated through the rotation of the rod (Fig. 3 -34) driven by the rotation of an intermediate part (col 5 line 2-15; 
Regarding claim 10, Bruel teaches a substrate stage comprising a plate (base) (col 4 line 59-64; Fig. 3 – 2) on a shaft (col 5 line 4-10; Fig. 3 – 4) with a horizontal mover (see annotated Fig. 3) attached to the plate at both ends (provided in) and capable of longitudinal displacement of a substrate in a horizontal direction (col 4 line 59-68, col 5 line 1-4; Fig. 3). Bruel fails to explicitly teach a processing container; however, Bruel does teach the use of the invention for ion implantation or deposition (col 1 line 6-18). Kikuchi teaches a vacuum (processing) chamber surrounding a substrate holder with a ceiling wall, side wall, and bottom wall (para 0020, 0028; Fig. 7 – 101). Because Kikuchi teaches that such processing chambers were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the process chamber of Kikuchi to the substrate stage of Bruel with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). The shaft of Bruel in view of Kikuchi would inherently be rotatably disposed with respect to a bottom surface of the processing chamber and move a substrate in a horizontal direction with respect to the bottom surface (Bruel Fig. 2).
Regarding claim 11, Bruel does not explicitly teach a slit plate above the substrate stage or a target disposed above the slit plate. However, Kikuchi teaches a correction (slit) plate with slits disposed above the substrate stage to control deposition (para 0063, 0064; Fig. 5a – 110g) and a target disposed above the slit plate (para 0022; Fig.7 – 102). Because Kikuchi teaches that such chambers with a slit plate and target were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add a slit plate and target to the Bruel invention with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 12, Bruel teaches the horizontal mover includes a support shaft (see annotated Fig. 3) connected to a top portion of the support (moving portion) (col 4 line 65-68, col 5 line 1-4; Fig. 3 – 8) and configured to directly support the target (substrate) to be deposited on (col 4 line 40-45; Fig. 3 – 9).
Regarding claim 13, Bruel teaches the horizontal mover includes a support shaft (see annotated Fig. 3) connected to a top portion of the support (moving portion) (col 4 line 65-68, col 5 line 1-4; Fig. 3 – 8) and configured to directly support the target (substrate) to be deposited on (col 4 line 40-45; Fig. 3 – 9).

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruel (US 4508056 A) in view of Kikuchi (JP 2015067856 A) and Matsunaga (US 20030000476 A).
Regarding claim 3, Bruel fails to explicitly teach bellows connected to the base at one end thereof and connected to the moving portion at the other end thereof. However, Matsunaga teaches a first and second bellows to protect the chamber from contaminants produced by sliding motion (para 0059; Fig. 4 – 41, 42), with each set of bellows being found on the opposite side of the sliding component. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add bellows between the plate (base) (Fig. 3 – 2) and the support (moving portion) (Fig. 3 – 8) of Bruel on both sides of the base as taught by Matsunaga to prevent contamination by the sliding of the support (moving portion) on the rod, which could interfere with the energy beams or particle flux used for implantation or deposition (Bruel col 1 line 6-18).
Regarding claim 4, Bruel teaches the support (moving portion) (Fig. 3 - 8) is translated through the rotation of the rod (Fig. 3 -34) driven by the rotation of an intermediate part (col 5 line 2-15; Fig. 3 – 32), which is started by a driving shaft (col 3 line 67-68, col 4 line 1-2; Fig. 1 – 5). Bruel fails to explicitly teach a drive source inside the processing chamber configured to operate the horizontal mover. However, Kikuchi teaches a motor (drive source) for rotating a shaft within the processing chamber (para 0067; Fig. 7 – 134a). Because the Bruel translation mechanism is powered by a driving shaft, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to power the rotation of the driving shaft with a motor inside the chamber as in Kikuchi.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruel (US 4508056 A) in view of Kikuchi (JP 2015067856 A) and Matsunaga (US 20030000476 A) as applied to claim 3 above, and further in view of Deligi (US 5377816 A).
Regarding claim 5,  Bruel teaches the support (moving portion) (Fig. 3 - 8) is translated through the rotation of the rod (Fig. 3 -34) driven by the rotation of an intermediate part (col 5 line 2-15; Fig. 3 – 32), which is started by a driving shaft (col 3 line 67-68, col 4 line 1-2; Fig. 1 – 5). However, Bruel in view of Kikuchi fails to explicitly teach a driving source outside the processing container configured to operate the horizontal mover. However, Deligi teaches drive components associated with a translating mechanism being located outside of the vacuum processing containers so that they could more easily be reached for service, repair, or replacement (col 4 line 53-68). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the driving source of the Bruel horizontal movement outside of the chamber in order to facilitate easier replacement without breaking the vacuum within the chamber and therefore speeding up maintenance and increasing productivity of the chamber (col 4 lines 53-68).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruel (US 4508056 A) in view of Kikuchi (JP 2015067856 A), Matsunaga (US 20030000476 A), and Deligi (US 5377816 A) as applied to claim 5 above, and further in view of Druz (US 20090098306 A1).
Regarding claim 6, Bruel fails to explicitly teach a lift configured to move the horizontal mover in a vertical direction. However, Druz teaches an arm extending from a linear actuator to move the substrate vertically (para 0084; Fig. 17 element 98, 102). It would be obvious to a person having ordinary skill in the art at the time of invention to add the vertical moving mechanism from Druz to the Bruel apparatus because moving the substrate closer to the target increases the deposition rate (Druz para 0012) and therefore increases throughput by reducing the required deposition time. The vertical moving mechanism of Bruel in view of Druz would move the entire shaft vertically, thus moving the base and horizontal mover in addition to the substrate.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruel (US 4508056 A) in view of Kikuchi (JP 2015067856 A) as applied to claim 1 above, and further in view of Deligi (US 5377816 A).
Regarding claim 8, Bruel teaches the support (moving portion) (Fig. 3 - 8) is translated through the rotation of the rod (Fig. 3 -34) driven by the rotation of an intermediate part (col 5 line 2-15; Fig. 3 – 32), which is started by a driving shaft (col 3 line 67-68, col 4 line 1-2; Fig. 1 – 5). However, Bruel in view of Kikuchi fails to explicitly teach a driving source outside the processing container configured to operate the horizontal mover. However, Deligi teaches drive components associated with a translating mechanism being located outside of the vacuum processing containers so that they could more easily be reached for service, repair, or replacement (col 4 line 53-68). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to position the driving source of the Bruel horizontal movement outside of the chamber in order to facilitate easier replacement without breaking the vacuum within the chamber and therefore speeding up maintenance and increasing productivity of the chamber (col 4 lines 53-68).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruel (US 4508056 A) in view of Kikuchi (JP 2015067856 A) as applied to claim 1 above, and further in view of Druz (US 20090098306 A1).
Regarding claim 9, Bruel fails to explicitly teach a lift configured to move the horizontal mover in a vertical direction. However, Druz teaches an arm extending from a linear actuator to move the substrate vertically (para 0084; Fig. 17 element 98, 102). It would be obvious to a person having ordinary skill in the art at the time of invention to add the vertical moving mechanism from Druz  Bruel apparatus because moving the substrate closer to the target increases the deposition rate (Druz para 0012) and therefore increases throughput by reducing the required deposition time. The vertical moving mechanism of Bruel in view of Druz would move the entire shaft vertically, thus moving the base and horizontal mover in addition to the substrate.

Response to Arguments
Applicant’s arguments, see pg. 6-9, filed 02/17/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bruel (US 4508056 A). Though Kikuchi, Matsunaga, Deligi, and Druz fail to teach the horizontal mover “provided in the base” as specified in the amended claims 1 and 10, Bruel teaches a horizontal mover provided in the base. In Bruel, the base (Fig. 3 – 2) attached to the shaft (Fig. 3 – 4) is connected to the horizontal mover including the guide (Fig. 3 – 34) and moving portion (Fig. 3 – 38). The guide is connected to the base on both ends (Fig. 3 – 34a, 34b) and therefore is surrounded by, or provided in, the base.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794